Citation Nr: 0415334	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  01-03 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







REMAND

The veteran had active service from May 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of August 2000 
which denied service connection for hepatitis.  In March 
2001, the RO issued a statement of the case.  In May 2001, 
the veteran underwent a VA examination.  However, the RO did 
not thereafter consider this and other additional evidence 
submitted, nor was such evidence addressed in a supplemental 
statement of the case as is required by 38 C.F.R. § 19.31.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 139 (Fed.Cir. 2003).  Such due process 
defect is noted by the veteran's representative in June 2004 
written argument to the Board.  In view of this, the case is 
remanded for the following action:

After assuring compliance with the notice 
and duty to assist provisions of the law, 
the RO should review the claim for service 
connection for hepatitis.  If the claim is 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (addressing all 
evidence received since the statement of 
the case), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




